Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00104-CV

                               IN THE INTEREST OF J.M.T.

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00140
                 Honorable Charles E. Montemayor, Associate Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED August 3, 2022.


                                                _____________________________
                                                Liza A. Rodriguez, Justice